Holden, J.,
delivered the opinion of the court.
This is an appeal by the state from a judgment of the circuit court sustaining a demurrer to an indictment charging Catherine Dotch with forgery. The demurrer contains several grounds, but we assume that the lower court sustained the demurrer on the ground that the indictment is vague and indefinite, and does not sufficiently inform the accused as to the nature of the charge. We have carefully considered the indictment as it appears in the record and also the arguments made by counsel for the appellee, and hav reached the conclusion that the indictment is sufficient and valid, and therefore the lower court erred in sustaining the demurrer.
We deem it unnecessary to set out the indictment, which is drawn under section 1187, Code of 1906 (section 917, Hemingway’s Code), and involves section 4563, Code of 1906 (section 7379, Hemingway’s Code). The indictment sufficiently charges that Catherine Dotch, a school-teacher, forged the names of two trustees to a certificate of her monthly school report, which certified report, if genuine, would have created, or purported to create, a pecuniary demand or obligation, that is, the superintendent of education wonld have been thereby authorized and required to issue a pay warrant thereon.
The indictment probably could have been more carefully drawn, and, while it contains some. surplusage, and is incorrectly punctuated in some parts, taking it as a whole, we think the accused was fully informed of the nature and Gauss' of the accusation.

Reversed and remanded.